RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0216-19

I.M.R.,1

          Plaintiff-Respondent,

v.

A.R.S.,

     Defendant-Appellant.
_______________________

                   Submitted November 5, 2020 – Decided October 13, 2021

                   Before Judges Fuentes and Whipple.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-0228-20.

                   Law Offices of Jonathan F. Marshall, attorney for
                   appellant (Jeff Thakker, of counsel; Jason Seidman, on
                   the brief).

                   Respondent has not filed a brief.

          The opinion of the court was delivered by

1
  Because this appeal involves allegations of domestic violence, we use initials
to identify the parties pursuant to Rule 1:38-3(d)(9) and (10).
FUENTES, P.J.A.D.

      Defendant A.R.S. appeals from a final restraining order (FRO) issued by

the Family Part on August 5, 2019, under the Prevention of Domestic Violence

Act of 1991 (PDVA), N.J.S.A. 2C:25-17 to -35, in response to a complaint filed

by plaintiff I.M.R. and a subsequent temporary restraining order (TRO) issued

by the Woodbridge Township municipal court ex parte on July 21, 2019.

      Defendant argues, inter alia, that the Family Part judge who conducted the

FRO hearing (1) failed to make specific findings that defendant committed the

predicate offense of criminal mischief and (2) did not find an FRO was necessary

to protect plaintiff from future acts or threats of domestic violence by defendant,

pursuant to the two-prong analytical paradigm this court established in Silver v.

Silver, 387 N.J. Super. 112, 125-27 (App. Div. 2006), which was subsequently

adopted by the Supreme Court in J.D. v. M.D.F., 207 N.J. 458, 488 (2011). We

agree with defendant's arguments and reverse.         We also hold the hearing

conducted by the Family Part judge did not adhere to basic adjudicative

principles of sound courtroom management.

      Plaintiff alleged

            [o]n July 21, 2019, around 2:00 a.m. [he] woke up and
            [saw] his car had been egged. There was also writing
            on his car with mustard that said "suck it" (penis
            drawing on vehicle). Plaintiff stated he contacted his

                                                                             A-0216-19
                                        2
            ex-girlfriend via Facebook asking her why she egged
            his car. The defendant stated we did not do it. The
            plaintiff asked her who she did it with but she did not
            tell him. The defendant stated that she was with the
            people who did it but did not provide the names of who
            did it.

      The PDVA complaint checked criminal mischief and harassment as the

two predicate acts of domestic violence plaintiff's former romantic partner

committed against him. N.J.S.A. 2C:25-19(a)(10) (13). The parties' prior

relationship gave the municipal court jurisdiction to consider plaintiff's account

of events ex parte and issue the TRO.

      The Family Part judge conducted the FRO hearing on August 5, 2019.

Both parties appeared before the court pro se. The judge gave a brief recitation

of the nature of the hearing and told defendant she had the right to be represented

by counsel, but he could not appoint an attorney to represent her. Defendant

said she was "ready to proceed." The judge conducted the proceeding by asking

the parties direct questions.

      Plaintiff testified his romantic relationship with defendant ended in 2015.

On July 21, 2019, plaintiff testified he "woke up" at around two o'clock in the

morning saw that his car had been "egged" and immediately "suspected it was

[defendant]." When the judge asked why he suspected defendant, plaintiff

responded: "She's pretty much the only person that I know . . . that . . . knows

                                                                             A-0216-19
                                        3
my . . . house and knows my car before my girlfriend now . . . ." The judge

asked plaintiff whether he had any recent communication with defendant prior

to this incident. Plaintiff testified he contacted defendant "about two months

prior" because he wanted to "try and become friends again, [and] see how she

was doing."

      The judge then refocused plaintiff's testimony to the July 21, 2019

incident and confirmed plaintiff did not see who egged his car. This prompted

the following testimony:

              PLAINTIFF: So I messaged her and asked her if she -
              - you know, I told her that I thought it was her and --

              THE COURT: Did she admit to doing it?

              PLAINTIFF: Yes.

              THE COURT: What did she say?

              PLAINTIFF: She said that she was in the car, that she
              wasn't the one doing the -- the act.

              THE COURT: That she was in the car?

              PLAINTIFF: Yes and that it was her -- there was other
              people that were in the car that did it.

      At the judge's request, plaintiff gave the court his cell phone, allegedly

containing the messages. Without attempting to ascertain the authenticity of the

messages, the judge addressed defendant, while in the midst of plaintiff's direct

                                                                           A-0216-19
                                        4
testimony, and asked her: "Did you send him a text message about it[?]"

Defendant answered: "Yes, Your Honor." The judge then proceeded to read

into the record the content of this electronic conversation initiated by plaintiff.

In his recitation, the judge did not distinguish between the parties. Several times

while reading this exchange, the judge asked the parties to interpret the meaning

of certain words and abbreviations. Because defendant did not include a printout

of this electronic conversation in her appendix, we are left only with the

inscrutable exchange reflected in the trial transcript.

      The only other exhibits plaintiff attempted to introduce as evidence were

photographs allegedly depicting the condition of his car on July 21, 2019.

            THE COURT: What else other than the text messages?

                   ....

            PLAINTIFF: I have pictures of the car if you're
            interested in looking at it.

            THE COURT: I'll look at the pictures of the car in a
            moment. [Addressing defendant:] Let me hear your
            version of the events.

The court did not admit these photographs into evidence nor describe the

condition of the vehicle when he placed his findings on the record at the

conclusion of the FRO hearing.



                                                                             A-0216-19
                                         5
      Defendant acknowledged receiving a message from plaintiff about two

months before the incident but denied he made any overture of friendship. She

also characterized plaintiff's efforts to contact her about an unrelated car

accident as "weird" because "he doesn't have me on any social media."

Defendant also claimed plaintiff had contacted her several times and made a

number disparaging comments about her. In response to the judge's questions

about the July 21, 2019 incident, defendant denied vandalizing plaintiff's car but

claimed she knew who did.

      According to defendant, on the night of the incident, she had gone out

with a friend. While drinking alcoholic beverages, they talked about their prior

romantic relationships, including defendant's relationship with plaintiff. Her

friend was particularly upset about how her recent relationship ended. At some

point, they decided to take an Uber to plaintiff's house. Although defendant did

not remember plaintiff's address, she guided the driver in the direction of his

house where they found his car.         Defendant testified that, without any

prompting, her friend said "let's get out of the car and let's throw some eggs at

his car." Defendant testified she believed her friend "had a lot anger due to her

[former] boyfriend."

      At this point, the judge asked defendant:


                                                                            A-0216-19
                                        6
      THE COURT: Okay, so you want to put it all on her?

      DEFENDANT: Most of it is on her.

            ....

      THE COURT: All right, I've heard enough.

Based on this testimonial record, the judge made the following findings:

      Defendant would like the [c]ourt to believe that she had
      nothing to do with it other than finding the home, and
      the other person got out of the car and egged the car and
      scratched the car, et cetera.

      Well it doesn't work that way, young lady. You would
      have never got there but for you telling where the
      address is. Whether it was you or a person who was
      doing it on their behalf this is would have never -- no -
      - un un this is not time for an exchange. You should
      have never been there. And the other person, according
      to you, doesn't even know the plaintiff.

      So, this is all your fault, you should have never went
      there, despite of what he may or may not have said to
      you, this is ridiculous. You two drink, you get upset,
      you start talking about exes and you decide well let's go
      take out a little revenge. Whether she threw the egg,
      you threw the egg, it doesn't matter, you caused all of
      this go into motion.

      And then I'm reading the text messages, and quite
      frankly the text messages . . . you inculpate yourself by
      saying oh I'll pay for it, et cetera. This is all because
      you did something silly.

      The [c]ourt finds that the predicated act of criminal
      mischief has been established based on the testimony

                                                                   A-0216-19
                                 7
            of the plaintiff -- strike that -- of the defendant as well
            as the text messages which shows that she inculpated
            herself by suggesting she was there. But what the
            [c]ourt is concerned about is she doesn't take
            responsibility; she wants to blame the girlfriend as
            opposed to blaming herself.

            [(emphases added).]

      Our scope of review of a Family Part judge's findings of fact in a bench

trial is a narrow one. Cesare v. Cesare, 154 N.J. 394, 411-12 (1998). When we

review an FRO issued by the Family Part in a domestic violence matter, we are

bound to defer to the trial judge's findings of fact and the legal conclusions that

are supported by competent evidence. D.N. v. K.M., 429 N.J. Super. 592, 596

(App. Div. 2013). Stated differently, we will not "'engage in an independent

assessment of the evidence as if [we] were the court of first instance.'" Div. of

Youth & Fam. Servs. v. Z.P.R., 351 N.J. Super. 427, 433 (App. Div. 2002)

(alteration in original) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

However, we are also compelled to reverse a trial court's decision when our

review reveals an absence of competent evidence to support the factual findings,

or a misunderstanding or misapplication of the relevant legal principles.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      In his PDVA complaint, plaintiff claimed defendant committed two

specific predicate acts of domestic violence: harassment, N.J.S.A. 2C:33-4, and

                                                                             A-0216-19
                                        8
criminal mischief, N.J.S.A. 2C:17-3. The judge did not address the harassment

charge in his findings and issued the FRO based only on testimonial evidence

related to the predicate act of criminal mischief. Our scope of review will

therefore be limited accordingly. N.J.S.A. 2C:17-3 defines this offense as

follows:

            A person is guilty of criminal mischief if he [or she]:

            (1) Purposely or knowingly damages tangible property
            of another or damages tangible property of another
            recklessly or negligently in the employment of fire,
            explosives or other dangerous means listed in
            subsection a. of N.J.S.2C:17-2; or

            (2) Purposely, knowingly or recklessly tampers with
            tangible property of another so as to endanger person or
            property, including the damaging or destroying of a
            rental premises by a tenant in retaliation for institution
            of eviction proceedings.

      The record shows the Family Part judge found defendant committed the

predicate act of criminal mischief based on her friend's act of throwing eggs at

plaintiff's car. In the judge's own words: "Whether she threw the egg, you threw

the egg, it doesn't matter, you caused all of this go into motion." (emphasis

added). The judge's decision to hold defendant culpable of committing the

predicate act of criminal mischief based only on her decision to drive by




                                                                          A-0216-19
                                        9
plaintiff's residence and thereafter witness her friend throw eggs at plaintiff's car

is incorrect as a matter of law.

       It is a well-settled principle of criminal law that a person's "mere

presence" at the scene of a crime is insufficient to establish culpability. The

Model Jury Charge approved by the Supreme Court on accomplice liability

under N.J.S.A. 2C:2-6 provides, in relevant part:

             Mere presence at or near the scene does not make one a
             participant in the crime, nor does the failure of a
             spectator to interfere make him/her a participant in the
             crime. It is, however, a circumstance to be considered
             with the other evidence in determining whether he/she
             was present as an accomplice. Presence is not in itself
             conclusive evidence of that fact. Whether presence has
             any probative value depends upon the total
             circumstances. To constitute guilt there must exist a
             community of purpose and actual participation in the
             crime committed.

             While mere presence at the scene of the perpetration of
             a crime does not render a person a participant in it,
             proof that one is present at the scene of the commission
             of the crime, without disapproving or opposing it, is
             evidence from which, in connection with other
             circumstances, it is possible for the jury to infer that
             he/she assented thereto, lent to it his/her countenance
             and approval and was thereby aiding the same. It
             depends upon the totality of the circumstances as those
             circumstances appear from the evidence.2



2
    State v. Randolph, 228 N.J. 566, 590-91 (2017).
                                                                               A-0216-19
                                        10
            [Model Jury Charges (Criminal), "Liability for
            Another's Conduct" (N.J.S.A. 2C:2-6) (rev. July 7,
            2021) (emphases added).]

      Here, the judge did not consider the totality of the circumstances to hold

defendant legally liable for the conduct of her friend. Defendant testified the

person who actually threw the eggs at plaintiff's car was motivated by the anger

she felt against her former boyfriend, not by anything connected to plaintiff.

Despite this evidence, the judge nevertheless found defendant culpable based

only "on the text messages which shows that she inculpated herself by

suggesting she was there." Although further inferences could potentially be

drawn from the parties' testimony and the circumstances surrounding the

incident, the judge did not place these potential findings on the record and our

review is thus limited accordingly. In this light, even under the preponderance

of the evidence standard applicable in this civil proceeding, N.J.S.A. 2C:25 -

29(a), defendant's mere presence at the scene, without more connecting her to

the alleged criminal mischief, is legally insufficient to find her liable for her

companion's actions. Randolph, 228 N.J. at 591-92.

      Independent of this error, the record also shows plaintiff did not present

sufficient evidence to prove defendant committed the predicate offense of




                                                                           A-0216-19
                                      11
criminal mischief as a matter of law. In determining whether plaintiff presented

sufficient evidence to satisfy this burden of proof,

            [t]he court shall consider but not be limited to the
            following factors:

            (1) The previous history of domestic violence between
            the plaintiff and defendant, including threats,
            harassment and physical abuse;

            (2) The existence of immediate danger to person or
            property;

            (3) The financial circumstances of the plaintiff and
            defendant;

            (4) The best interests of the victim and any child;

            (5) In determining custody and parenting time the
            protection of the victim’s safety; and

            (6) The existence of a verifiable order of protection
            from another jurisdiction.

            [N.J.S.A. 2C:25-29(a) (emphasis added).]

      The judge's findings and conclusion that defendant committed the

predicate act of criminal mischief did not consider the relevant statutory factors

codified in N.J.S.A. 2C:25-29(a).      Although factors (4), (5), and (6) are

obviously not relevant here, factors (1), (2), and (3) clearly are. The Model

Criminal Jury Charge approved by the Supreme Court with respect to the offense

of criminal mischief defines "damage to tangible property" to mean "to cause a

                                                                            A-0216-19
                                       12
loss, injury or deterioration that reduces the value or usefulness of something."

Model Jury Charges (Criminal), "Criminal Mischief – Purposeful or Knowing

Damage to Tangible Property N.J.S.A. 2C:17-3a(1)" (rev. May 16, 2005).

      In this case, plaintiff did not present any evidence that the value of his car

was reduced or its usefulness diminished in any way by being hit with eggs. The

judge's failure to make specific findings related to these mandatory factors

renders the issuance of the FRO unsustainable as a matter of law.

      Furthermore, in Silver v. Silver, this court adopted a two-prong analytical

paradigm to determine whether the issuance of an FRO is warranted. As our

colleague, Judge Robert Fall, explained:

            We view the task of a judge considering a domestic
            violence complaint, where the jurisdictional
            requirements have otherwise been met, to be two-fold.

            First, the judge must determine whether the plaintiff
            has proven, by a preponderance of the credible
            evidence, that one or more of the predicate acts set forth
            in N.J.S.A. 2C:25-19a has occurred.

                   ....

            The second inquiry, upon a finding of the commission
            of a predicate act of domestic violence, is whether the
            court should enter a restraining order that provides
            protection for the victim.

            [Silver, 387 N.J. Super. at 125-26.]


                                                                              A-0216-19
                                       13
The absence of this critically important analysis also renders the issuance of an

FRO a nullity.

      Finally, we cannot conclude our analysis without addressing the way the

judge conducted this FRO hearing. Our Supreme Court has made clear that

"'[t]rial judges are given wide discretion in exercising control over their

courtrooms' and have 'the ultimate responsibility of conducting adjudicative

proceedings in a manner that complies with required formality in the taking of

evidence and the rendering of findings.'" N.J. Div. of Child. Prot. & Permanency

v. A.B., 231 N.J. 354, 366 (2017), (quoting N.J. Div. of Youth & Fam. Servs. v.

J.Y., 352 N.J. Super. 245, 264 (App. Div. 2002)). Here, the record shows the

judge conducted this hearing in complete disregard of the rules of evidence and

in violation of basic principles of courtroom management.

      The judge's decision to read into the record the parties' electronic

messages, taken directly from plaintiff's cell phone, ignored a trial judge's

responsibility "to exercise reasonable control over the mode and order of

interrogating witnesses and presenting evidence . . . ." N.J.R.E. 611(a); see also

R. 1:2-3. This ad hoc, disorganized manner employed by the judge throughout

these proceedings made it extremely difficult, if not nearly impossible, for this

court to assess the probative value of this electronic conversation.


                                                                            A-0216-19
                                       14
"Fundamentally, due process requires an opportunity to be heard at a meaningful

time and in a meaningful manner." Doe v. Poritz, 142 N.J. 1, 106 (1995).

       The protection of victims of domestic violence is of paramount

importance. N.J.S.A. 2C:25-18. However, we are also committed to ensuring

the serious legal ramifications 3 flowing from being found guilty of committing

a domestic violence offense are supported by competent evidence presented in

a proceeding adhering to all the substantive and procedural due process

protections associated with a fair trial. D.N. v. K.M., 429 N.J. Super. at 606.

Distilled to their essence, the allegations plaintiff made against defendant do not

rise to the level of a domestic violence act. See Corrente v. Corrente, 281 N.J.

Super. 243, 250 (App. Div. 1995). The absence of competent evidence coupled

with the Family Part's failure to adhere to rudimentary principles of court

management and decorum compelled us to reach this legal conclusion.

       The decision of the Family Part is reversed and the Final Restraining

Order is vacated.




3
    See Franklin v. Sloskey, 385 N.J. Super. 534, 541 (App. Div. 2006).
                                                                             A-0216-19
                                       15